Name: Commission Regulation (EEC) No 3753/90 of 20 December 1990 concerning the stopping of fishing for megrim by vessels flying the flag of France
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 12. 90 Official Journal of the European Communities No L 360/43 COMMISSION REGULATION (EEC) No 3753/90 of 20 December 1990 concerning the stopping of fishing for megrim by vessels flying the flag of France France or registered in France have reached the quota allocated for 1990 , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ('), as last amended by Regulation (EEC) No 3483/88 (2), and in particular Article 1 1 (3) thereof, Whereas Council Regulation (EEC) No 4047/89 of 19 December 1989 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1990 and certain conditions under which they may be fished (3), as last amended by Regulation (EEC) No 1887/90 (4), provides for megrim quotas for 1990 ; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches of megrim in the waters of ICES divisions VIII a, b, d and e by vessels flying the flag of HAS ADOPTED THIS REGULATION : Article 1 Catches of megrim in the waters of ICES divisions VIII a, b, d and e by vessels flying the flag of France or registered in France are deemed to have exhausted the quota allo ­ cated to France for 1990. Fishing for megrim in the waters of ICES divisions VIII a, b, d and e by vessels flying the flag of France or registered in France is prohibited, as well as the retention on board, the transhipment and the landing of such stocks captured by the abovementioned vessels after the date of entry into force of this Regulation. Article 2 This Regulation shall enter into force on the day follo ­ wing that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1990 . For the Commission Manuel MARlN Vice-President (') OJ No L 207, 29. 7. 1987, p. 1 . (A OJ No L 306, 11 . 11 . 1988, p. 2. (3) OJ No L 389, 30 . 12. 1989, p. 1 . M OJ No L 172, 5. 7. 1990, p. 1 .